UNITED STATES DISTRICT COLJR"[`
FOR TI~IE DISTRICT OF COLUMBIA

)

. )

ur\uran s'rnras or AMERICA )
)

v. ) criminai N@. 31-0306 (PLF)

)

JoHN w. H1NC140 F. Supp. 3d at 13, 37, 39-40, 59-60. Mr. Hinckley made
similar inisrepreseiitatioiis to the expert witnesses retained by the government when they later
interviewed him in preparation for the upcoming evidentiary liearilig before this Conrt. §§9 _i_d. at
13, 37, 39~40.
“l`he Secret Service had been monitoring l\/lr. l-lincl40 F. Supp. 3d at 66-71; Order at l, United States v. Hinckley (Feb. 26, 2014). As has been
the case with every one of l\/Ir. Hinekley’s visits to Williaiiisburg, I\/Ir. Hinci40 F. Supp.
3d at 68-70', Order at l,  (Feb. 26, 2014) [Dkt. No. 455]. On each trip,

Mr. Hinekley was pernu'tted: (l) up to six tinsupervised outings outside of his mother’s housing

l2

subdivision lasting up to four liours, between the hours of 9:00 a.m. and 9:00 p.m.; and (2) two
IZO-rninute unaccompanied walks per day within his mother’s subdivision, between the hours of
8:00 a.ni. and 5:00 p.m. standard time and 8:00 a.m. and 9:00 p.rn. daylight savings time. Order
at 2-3, United States v. Hincl292 F. Supp. 2d 125 (D.D.C. 2003) ("Hiiickley "); United States v. Hincl407 F. Supp. 2d 248
(D.D.C. 2005) (" linckiey lll")', United States v. I~Iiiickley, 462 F. Supp. 2d 42 (D.D.C. 2006)
(" ");  493 F- SUPP- 2d 65 (D-D-C- 2997) (" ");

3

lO, 2015) {Dlvhich will be identified by his family following
clarification of benefits The PCP will be responsible for any
medication for Mr. Hincl625 F. Supp. 2d 3 (D.D.C. 2009) ("I~~Iinckley VI"); and United States
v. I~»Iilmckley, 40 l*`. Supp. 3d 8 (D.D.C. 2013) ("Hillckley Vll").

In contrast with prior lieariiigs, counsel for the government called only one
witness: Dr. Raymond Patterson, a psychiatrist retained as an expert by the government and the
forrner l\/ledical Director and fbrmei‘ Acting Associate Superintendent at St. Elizabetlis l~lospital,
the fortner Coinmissioner of Mentai Health in the District of Columbia, and the former forensic
Director for the State\of Maryfand. Sadly, its other primary expert over the years, the highly
regarded Dr. Robert Pliillips -- the former Director of Forensic Services, State of Connecticut
Department of l\/lental Health, Deputy Medical Director, Arnerican Psychiatric Association, and
lecturer at both the University of Maryland Schooi of Law and Yale University School of

Medicine w died unexpectedly a year before the evidentiary hearing commenced.g

A. Wifnessesf"r)riz Sl. Er'izal)elhs h’r).spilal
l. Verne "VJ" Hyde - Forensic Clinical Adininistratoi'
l\/lr. Verne "V.l" Hyde, the Forensic Clinical Administrator at St. Elizabeths

Hospital, testified on behalf of the Hospital and its Forensic Review Board, which oversees the
work of individual patients’ treatment teams as they formulate recommendations for conditional
releases Althougli Mr. Hyde previously served as Mr. Hinckley’s music therapist from 2006 to
2012, he transitioned`to his current role in 2012. Transcript of Hearing at 6-7 (Apr. 22, 2015
p.in.). His primary responsibility as Forensic Clinical Administrator is to coordinate services and

develop treatment plans for individual patients, write responses in f`orensic cases, and present the

9 Tliroughout this Opinion, the testimony of witnesses will be cited by references to
the transcript by the date of the testiniony and, where appropriate, the inorning or afternoon
session, and by page. For example: "'l`raiiscript of I~leariiig at wpp (Apr. 23, 2015 a.m.)" Eacb
transcript is available on the public docket of this case. Exhibits will be referred to by the
proponent of the exhibit number _ the United States [“Gov’t Ex. No. "]. l\/lr. Hinckley
["Patient Ex. No. ___"], or St. Elizabetlis Hospital ["Hospital Ex. No. __"]. The exhibits, some in
redacted forin, also are available on the public docket

31

Forensic Review Board’s reconimendatioiis. I_d.‘° As to i\/ir. Hinci40 F. Supp. 3d at 31, 54; l~linckley Vl, 625 F. Supp. 2d at 23.

41

reside on convalescent leave," whose "active symptoms are far higher than and far more acute
than what Mr. Hinckley shows," Mr. Hinckley’s symptoms are "quite stable and have been . . .
for a long time." ld. at 33. Dr. Murphy testified that, as to the clinical factors, Mr. Hinckley thus
is "really ready to move forward at this point." I_d_. at 34.

"i`he final doinaiii, the risk management scale, is a "future-oriented scale" that
measures "einpirically~rooted risk factors that pay attention to how a person will adjust to
whatever context is being recommended." Transcript of`l~learing at 26 (Apr. 27, 2015 a.rn.).
"l`here are five risk factors considered as part of the risk management scale: future problems with
(l) professional services plans; (2) living situation; (3) personal support; (4) treatment or
supervision; and (5) stress or coping. Murphy Rpt. at 58. "The recommended time frame for
examining these considerations is the ‘near future,’ which is specified as a few weeks to several
months following the evaluation." “Iwd, Dr. l\/Iurphy analyzed each of these factors, noting that
"l\/lr. Hinckley has sufficiently adjusted to the expansion in his conditional release to l7-day
visits, and he followed each of the stipulations outlined in the 2014 Court Order." Q.

Dr. Murphy stated that, going forward, "a few specific risk management issues
will need to be addressed on convalescent leave" ~m»~ most prevalently l\/lr. Hinckley’s liistory of
unreliable self~reporting. l\/lurphy Rpt. at 58. While Dr. Murphy noted that l\/lr. Hinckley has
shown improvements in this area, she stated that "it remains essential that treatment providers
continue to corroborate Mr. Hinckley’s reports so that any discrepancies can be proinptly
addressed and resolved." »l“d_. Dr. Murphy noted that Mr. Hinckley "is fortunate that he has
personal support available to him that many insanity acquittees do not," although she noted that
the Hinckley farnily’s financial backing "cannot be guaranteed over the long term," so "i"urtliei'
establishing [l\/Ir. Hinckley] in the coinmunity as financially independent from his farnily should

be the pri:nary case management objective through the next phase of tran.sition." I_d_. at 59. As to

\

42

stress and coping, Dr. l\/Iurpliy concluded that Mr. Hinckley "is currently in a stable position to
nianage the[] losses [of his professional and personal relationships at the Hospltal] with
resilience" and that, iii the eveiit of his mother’s death, "niultiple treatment providers will
actively assess l\/Ir. Hinckley for signs of developing or worsening depression following his
mother’s death." § at 60.

Dr. i\/Iurphy also testified regarding tier assessment of the ten risk t`actors
particular to Mr. I~Iiiicikley that have been identified by the I”lospital and Dr. Pattersoii.l‘l As to
the first risk factor, depression, Dr. l\/lurphy testified that she has not seen any evidence of
depression and that l\/lr. I~linckley’s diagnosis of major depression is in "full sustained remission"
and has been for over two decades "l`ranscript of Hearing at 38 (Apr. 27, 2015 a.in.). She
further testified that she has not seen any evidence of isolatioii, the second risk factor with l\/lr.
Hirickley. E. at 38-39. in faet, Dr. l\/Itirphy noted that Mr. Hinckley is "very far front anything
that resembles" the isolation that occurred at the time of the offense. ml"d". at 39. Althougli Mr.
Hinckley "always has been an iiitrovert" m and this will not change m Dr. l\/lurphy testified that

he has "met the expectation that both [treatnient] teams have put forth for him" as far as

14 'I`hese risk factors were identified by the Hospital as related to l\/lr. Hinckley’s
original offense and his future risk for violence § Patient’s Exliibit 1 from Feb. 2013
Evidentiary Hearirig [Dkt. No. 415~1] (i\/ir. Shamblee’s Recoinmendation for an Expansion of
the Current Conditional Release and for Convalescent Leave). 'i`hese ten risk factors are
included as part of the Hospital’s "cliecklist" that each treatment provider completes for each of
Mr. Hincl40 F. Supp. 7 at 29. She treats patients with
diagnoses similar to Mr. Hinckley’s, and she is trained to recognize signs and symptoms of
psychosis and major depression Q. Dr. Giorgi-Guarnieri also was involved in the development
of the iiospital’s convalescent leave plan, at least as to the aspects that concern her treatment and
visits with Mr. Hinck_ley. Transcript of Hearing at 58 (Apr. 24, 2015 a.in.).

Dr. Giorgi~Guariiieri testified regarding Mr. Hiiicl40 F. Supp. 3d at 35-36.

\

72

As to the i-Iincl40 F. Supp. 3d at 31, and his emotional health "remained

stable" "in response th difficult or stressful life events (including the death of his father)." §_d. at
54; _s_e§ Lsg Hincl40 F. Supp. 3d at 1 1. The broader aim of Phase IV, a
"transitional stage," was to determine if l\/Ir. Hinckley is ready to be released i"roni the Hospital to
live independently in his rnother’s community. mSnee Hincl40 F. Supp. 3d at 55. The Court also noted

that "{li]e has not made any friends in the community." lc_i. l\/lr. Hinckley and his treatment team

81

appear to have taken the Court’s words to heart over the last two-and-a-halt`years. The Court
coinmends both Mr. Weiss for his aggressive, and seemingly successful, case management to
identify potential opportunities and Mr. Hinckiey for his initiative in following through with the
opportunities identitied, as well as pursuing independent interests, such as pliotograpliy and
niusic. There has been "a marked increase in his level of engageineiit," Transcript of Hearing at
74 (Apr. 23, 2015 Al\`/I) (testimony of V..T. Hyde), and Mr. Hinckley has developed some
friendships in the eominunity. The progress shown has significantly alleviated the Court’s prior
concern that "allowing Mr. Hinckley to spend the inajority of each month in Wiliiamsburg,
without the structure of his St. Elizabeths routine or the daily social and therapeutic interactions
he has there, may foster isolation and, ultimately, depression." Hinckley VII, 40 F. Supp. 3d at

56. 'l`he Court is confident that Mr. Hinckley’s progress towards integration and socialization

will continue on full-time convalescent leave

3. Mr. Hiiickley’s Level of Insight into his l\/Iental illness

Dr. Giorgi-Guarnieri reports that Mr. Hinckley’s insights into his inental illness
"have improved" during the last iive years and that "he thinks a lot about whether his behaviors
are considered narcissistic, and he cares very much what the Court and his family say."
'l`raiiscript of Hearing at 17 (Apr. 24, 2015 a.ni.). l\/lr. Hinckley’s treatment providers also report
that he has been fully coinpliaiit with his medication regime and that he has been proactive in
coordinating with the Hospitai and his providers to ensure he has sufficient medication for the
duration of his visits to Wiiliaiiisburg. Dr. Patterson concluded in his report that "Mr. Hiiickiey’s
insight is appropriate regarding psychiatric and depressive symptoms, but fair with regard to
iiarcissistic elements of his personality disorder as he ininimizes their importance." Governrnent

Exhibit 2 at 67 [Dl40 F. Supp. 3d at 61-63; Hinckley Vl, 625 F. Supp. 2d at l0, 15', Hinckley V, 493
F. Supp. 2d at 74~76. _ Neithei' the government nor its expert raised any new concerns in this area
and, since the last evidentiary hearing, there have been no reported instances of concern or of
inappropriate behavior in Mr. Hinckley’s relationships with women.

To the contrary, l\/ir. I~~Iinckley has fostered new liealthy relationships and there
continues to be no indication of delusion or idealization. Mr. I~Iinckfey developed a friendship
with a woman he met at a NAMI ineeting, l\/ls. L. He saw or spoke with her during a number of
his l'?-day visits to Wifliainsburg. Hospital’s l\/Iarch 13, 2015 Letter to the Court [Dkt. No. 514];
I-Iospital’s October 8, 2015 Letter to the Court [Dkt. No. 586]; Hospitaf’s April 7, 20l6 Letter to
the Court [Dkt. No. 608]. More recently, however, Mr. Hinckley has been trying to distance
himself front l\/Is. L. because of her drug and alcohol use. Hospital’s May 3, 20l6 Letter to the
Court [Dkt. No. 612]. As for Ms. CB, a woman whom Mr. Hinckley has known since 2009, the
Hospital noted in its (e) Letter that l\/Ir. Hinckley’s relationship with Ms. CB has had "ongoing
difi'iculties," particularly regarding her mental health. Mr. Hinckley, however, "reniained an
anchor and advocate for her," and "has been willing and able to turn to his clinical providers to
discuss his challenges with lier." I~Iospital’s Deceinber 22, 2014 (e) Letter at 3-4 [Dkt. l\lo. 494].
l\/Ir. I~Iinckley also has firmly rebuffed M`s. CB’s interest in moving to Williaiiisburg, after the

Hospital strongly discouraged it and l\/lr. Hinckley himself concluded that it was not a good idea.

84

Patterson Rpt. at 53. l\/ir. Hinckley reported to Dr. Patterson that he has told l\/Is. CB that they

can continue to communicate over the phone, but "he will not be corning up to Washiiigton to

see her and that she cannot come to Willianisburg." “Iwd_. at 61-62. l\/lore recently, although Mr.
Hinckley continues to speak frequently with l\/Is. CB by telephone and continues to give her

moral support, see Hospital’s February ll, 2016 Lettcr to the Court {Dkt. No. 598]; Hospitai’s

july 6, 2016 Lettei' to` the Court [Dl40 F. Supp. 3d at 63. "Significaiitly, the government’s
experts have expressed concern for years that l‘\/Ir, H.inckiey’s romantic relationships may iead
him to decompensate or become dangerous - yet as they acl40 F. Supp. 3d at 58.
Despite this concern expressed in the Court’s Opinion of December 2013 and the agreement of
the importance of this condition by virtually every witness at the evidentiary hearing, the
Williairisbtlrg treatment team only began meeting as a team teiephonically in January 2015 and
apparently had met in person just once as a team prior to the April 2015 evidentiary hearing 'fo
ensure that such coinmunication and coordination among the Williamsburg treatment team
providers occurs regularly, the Court will require that the Williarnsburg treatment team meet in
person with Mr. Hinckley to review and discuss Mr. Hinckley’s progress and treatment on a
monthly, rather than senii~inonthly, basis for at least the first year of convalescent leave.
Third, the Court will require Mr. Hinckley to work with a inusic therapist once

per rnonth, as proposed by both the Hospital and the government Although the Hospital
informed the Court that it has ceased its search for a new music therapist to replace l\/ls. Haiey,

the Court directs the Williamsburg treatment team to re-open that search and identify a music

therapist to join the treatment teain.'°"' If the treatment team is unable to identify a replacement

24 Dr. l\/lurphy and Dr. Giorgi-Guarnieri agree that "it’s not absoiutely critical that
[i\/lr. l~linckley] have individual music therapy from a risk inanageinent perspective" despite the
fact that he "derives great benefit" from it. Transcript of Hearing at 7-8 (Apr. 27, 2015 p,in.).
Dr. l\/lurphy expressed her opinion at the time of the evidentiary hearing, howcver, that rnusic
therapy should not be removed yet. ld. at 9.

92

within a reasonable period of time and the Wiliianisburg treatment team unanimously agrees that
music therapy is unnecessary from a risk management perspective, the Hospital must tile a
motion, with justifications to modify the conditions of convalescent leave to remove this

condition or propose an alternative.

The Court einphasizes that the conditions imposed in this Opinion and
accompanying Order are ininirnuni requirements and encourages Dr. Johnson, Dr.
Giorgi-Guariiieri, l\/lr. Weiss, or Mr. Beft`a to increase the frequency of appointments if, in their
professional judgment, it is clinically indicated or would further assist Mr. Hiiickley’s integration
into the Willianisburg community. To that end, the Court will leave to the discretion of each
treatment provider ~»»~: in consultation with Dr. Johnson of the FOPD »a»» the authority to increase
the frequency of l\/lr. Hinckley’s appointinents. 'l`his, of course, is consistent with the view of
most witnesses at the evidentiary hearing that clinical judgments should largely he left to the
clinical professionals and treatment providers, and that the Court’s involvement should decrease
as l_\/ir. Hinckiey successfully completes each part of Phase V convalescent leave.

The Court also agrees with the phased approach to convalescent leave
recommended by Dr. Katherine l\/lurphy, as well as with Dr. Patterson’s concern that further
evaluation is required at each stage before moving to the next After the first six lnonths of
convalescent leave ~»»\» what Dr. l\/lurphy described as "Part A" _ the Court will permit the
minimum frequency of appointments with Mr. Hinckley’s providers and the FOPD to decrease
slightly, provided that each member of the Williamsburg treatment team and Dr. Johnson agree
that such a reduction is clinically indicated and appropriate for risk inanageinent. If each
member of the Williainsburg treatment team and Dr. Johnson so agree, the rniniiiiuni frequency

of appointments with Dr. Giorgi~Guarnieri may reduce to monthly, as opposed to twice nionthly,

93

and the frequency of individual psychotherapy with Mr. Beffa may reduce to twice rnontlily, as
opposed to weekly
After a full year to eighteen inonths on convalescent Ieave, and consistent with

Dr. i\/Iurphy’s rccommendations, the I“Iospital must conduct a further risk assessment before any
further reductions in the frequency of l\/Ir. I~Iiiickley’s appointments will be approved. The Court
does not agree with Dr. Patterson and the government, however, that a full evidentiary hearing
will be required at that point. Instead, if l\/lr. Hincldey’s progress has continued, the risk
assessment reveals no new areas of concern, and the Williarnsburg treatment team and Dr.
johnson are in fuli agreement that a further reduction is warranted, the Couit encourages the
Hospital, counsel for Mr. Hinckley, and counsel for the government to meet and come to mutual
agreement regarding a proposed further reduction in the frequency of Mr. Hinckley’s
appointments to be submitted to the Court for approval, aiong with other changes to the

conditions contained in the Order that accompanies this Opinion that the parties agree are no

longer necessary.

~3. Monitoring, Risk Management, and Accountability

The Couit agrees with the Hospital that the current regime of rigid itineraries runs
counter to the purposes of convalescent leave and would hinder Mr. Hinckley’s socialization and
integration into the Williarnsburg cornmunity. "l`lie january 2015 incident is in fact a prime
example of the kind of flexibility needed to encourage the growth of Mr. Hinckley’s social
relationships and ability to pursue educational and vocational opportunities The Court,
however, continues to beiieve that accountability, planning, and monitoring will be crucial to the
success of Mr. Hincl